UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. China Yida Holding, Co. (Exact name of registrant as specified in the Charter) DELAWARE 000-26777 50-0027826 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China (Address of Principal Executive Offices) (Zip Code) 909-843-6358 (Registrants Telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity: as of November 12, 2010,19,551,785shares of common stock issued and outstanding. TABLE OF CONTENTS FORM 10-Q SEPTEMBER 30, 2010 PART I— FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Income and Comprehensive Income for the three and nine months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART II— OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Due from a related party - Other receivables Advances and prepayments Total current assets Property and equipment, net Construction in progress Intangible assets, net Long-term prepayments Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Short-term loans Current obligation under airtime rights commitment - Accrued expenses and other payables Taxes payable Total current liabilities Long-term obligation under airtime rights commitment - Long-term debt Total liabilities Commitments and contingencies Stockholders' equity Preferred stock ($0.001 par value, 10,000,000 shares authorized, 1share issued and outstanding) - - Common stock ($0.0001 par value, 100,000,000 shares authorized, 19,551,785 and 17,062,064 issued and outstanding as of September 30, 2010 and December 31, 2009, respectively) Additional paid-in-capital Accumulated other comprehensive income Retained earnings Statutory reserve Non-controlling interest - Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensedconsolidated financial statements. 1 CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Nine months ended September 30, Three months ended September 30, Net revenue Advertisement $ Tourism Total net revenue Cost of revenue Advertisement Tourism Total cost of revenue Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income from operations Other income (expense) Other income (expense), net ) ) Interest income Interest expense ) - ) - Income before income taxes and non-controlling interest Less: Provision for income taxes Net income Net loss attributed to non-controlling interest - - Net income attributable to China Yida Holding Co. Other comprehensive income Foreign currency translation gain Other comprehensive income $ Basic earnings per share $ Basic weighted average shares outstanding Diluted earnings per share $ Diluted weighted average shares outstanding The accompanying notes are an integral part of these unaudited condensedconsolidated financial statements. 2 CHINA YIDA HOLDING CO. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Stock-based compensation - Changes in operating assets and liabilities: Accounts receivable - Other receivables Advances and prepayments ) ) Accounts payable Accrued expenses and other payables ) Taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Due from a related party ) - Additions to property and equipment ) ) Additions to construction in progress ) ) Additions to long term prepayments for acquisition of land use rights ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributed by non-controlling interest - Net proceeds from issuance of common stock - Borrowings under loan facilities - Repayment of obligation under air time rights commitment ) - Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, ENDING OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Non-cash investing and financing activities: Transfer from construction in progress to property and equipment $ $
